IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                        January 22, 2008 Session

                   STATE OF TENNESSEE v. JAMSHID MAGHAMI

                    Direct Appeal from the Circuit Court for Cheatham County
                         Nos. 14995, 14996, 14997   Larry Wallace, Judge



                        No. M2007-01496-CCA-R3-CD - Filed March 3, 2008


After a bench trial, the Defendant, Jamshid Maghami, was convicted of three counts of unlawfully
maintaining an automobile graveyard. The trial court subsequently conducted a sentencing hearing
and ordered consecutive terms of thirty days on each count. Five days were ordered to be served in
the local jail, with the balance of the sentences to be served on probation. In this direct appeal, the
Defendant argues that the evidence is insufficient as a matter of law to support his convictions and
that the trial court erred by ordering consecutive sentences. Following a review of the sparse record,
we affirm the judgments of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Dan. R. Alexander, Nashville, Tennessee, for the appellant, Jamshid Maghami.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Dan M. Alsobrooks, District Attorney General; and Robert S. Wilson, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                                    OPINION

                                        Factual Background
                                             1
       On June 6, 2006, a superseding indictment was filed, wherein a Cheatham County grand jury
charged the Defendant with three violations of statutes regulating the operation of automobile
graveyards or junkyards, Class C misdemeanors. See Tenn. Code Ann. §§ 54-20-202, 205.
Following a bench trial, the trial court found the Defendant guilty as charged.


         1
           It is not apparent from the record before this Court when the original indictment was filed or what charges
were contained therein.
       Because there was no court reporter at trial, the Defendant has prepared a statement of
evidence as contemplated by Rule 24(c) of the Tennessee Rules of Appellate Procedure. The
statement of the evidence recites the facts, in relevant part, as follows:

                The State first called Harold Gooding of the Tennessee Highway Patrol who
       testified that he was a member of the Tennessee Highway Patrol. Trooper Gooding
       testified that he was familiar with the property at 5105 Highway 41, in Cheatham
       County Tennessee and that the Department of Safety, Tennessee Highway Patrol, had
       conducted an investigation of the subject property and had reached a conclusion that
       the property was being used as an automobile graveyard in violation of the law.
       Trooper Gooding testified that the property was still being used as an automobile
       graveyard and was at all times relevant to the periods alleged in the superseding
       indictments, September 6 and 7, 2005 and December 30, 2004. Trooper Gooding
       further testified that he estimated there were 200 or more junk vehicles on the
       property and these vehicles were within 200 feet of Highway 41. Trooper Gooding
       testified that he was told by the Defendant that the Defendant was the managing
       partner.

               The State next called to testify George Bracey. Mr. Bracey testified that he
       lived near the referenced property on Highway 41 and that he could and did observe
       junk and salvaged vehicles on the property at 5105 Highway 41 and that the vehicles
       had been there during the time alleged in the superseding indictments and continued
       to the date of the trial. Me. [sic] Bracey testified that the junk and salvaged
       automobiles were within 500 feet of Highway 41. George Bracey testified the
       property was not an [a]utomobile [g]raveyard until the mid-1970’s.

                The State next called to testify Buford Blackwell. Mr. Blackwell testified that
       he familiar [sic] with the property at 5105 Highway 41, that it was being operated as
       a [sic] automobile graveyard and that he has bought used parts at the location during
       the periods in question.

              The State next called to testify Wanda Krantz Bracey. Mrs. Bracey’s
       testimony was the same as the testimony of George Bracey who testified previously.

               The State next called to testify Elvis Perry. Mr. Perry testified that he was
       familiar with the property and business at 5105 Highway 42 [sic], that it was being
       operated as a [sic] automobile salvage business and that he had purchased automobile
       parts at the business during the periods in question.

              The State next called Mr. George Dillon who testified that he lives at Rt 2
       Joelton, Tennessee on property adjacent to the business and property at 5105
       Highway 41 in Cheatham County, Tennessee. Mr. Dillon identified Exhibit #10, area
       photograph of the subject property and the warranty deed identified as Exhibit No.


                                                 -2-
15 as well as the complaint to Senator Rosalind Kurita identified as Exhibit No. 16.
Mr. Dillion [sic] testified that his property is adjacent to the subject property and that
the property has been and continues to be operated as a [sic] automobile salvage
business and that salvage vehicles are located on the property, and have been located
on the subject property at all times relevant to the superseding indictments, and
continues [sic] to be located on the property. Mr. Dillon further testified that there
were hundreds of vehicles on the subject property and that he [sic] vehicles were
within 500 feet of Highway 41 and had been there during the times alleged in the
superseding indictment and remained on the property on the date of the trial. Mr.
Dillon testified the property was not an [a]utomobile [g]raveyard until the mid-
1970’s.

        After calling the above witnesses, and after introducing without objection the
exhibits, the State rested. The Defendant moved a judgment of acquittal on the
grounds that the business was owned and operated by a duly formed corporation and
that no proof had been introduced that the Defendant personally owned the business
or had control of the business or could be held criminally responsible for the conduct
of the corporation. The motion for judgment of acquittal was denied.

        The Defendant called R.E. Foster to testify. Mr. Foster testified that the
business and salvage yard had been located on the subject property since before 1965
and that he knew that the business was located at the location as a salvage automobile
junkyard as far back as December 8, 1960 because he had purchased parts from the
business at the location to restore a vehicle in 1960 and 1962 to restore a vehicle he
had purchased. Mr. Foster presented Exhibit #19 to show the dates of the activity
when he bought parts and was restoring the vehicle.

         The Defendant then called to testify the Defendant, Jamshid Maghami. [The
Defendant] testified that he was a shareholder owning one-third interest in a
corporation known as F.H.M. Auto Recycling Inc. a duly organized Tennessee
corporation. [The Defendant] testified that the corporation owned the real property
and business at 5105 Highway 41 in Cheatham County, Tennessee and had at all
times relevant to the allegations dates in the superseding indictments. [The
Defendant] testified that there were two other owners of the shares and rights in
F.H.M. Auto Recycling Inc. and that he had one vote of three votes required to take
action for and on behalf of the corporation. [The Defendant] testified that the
“F.H.M.” name stood for the first letter of the name of the three persons who had an
interest in the corporation and that the “M” stood for his name, Maghami. [The
Defendant] testified that when the property and business was purchased on May 23rd
1997 by F.H.M. Auto Recycling Inc., the business was being operated as a [sic]
automobile salvage yard and from his investigation done at the time of the purchase,
it was his understanding that the business had been at that location being operated as
a [sic] automobile salvage graveyard since 1960. [The Defendant] testified that the


                                           -3-
       business was still operating and has been operating as a [sic] automobile salvage yard
       at all times alleged in the superseding indictments and that he works at the business
       and sells parts. [The Defendant] testified that since the charges had been levied
       against him he had tried to have the corporation take some action or actions that
       would bring the property and business within the law but he does not have control
       of the corporation as it takes two of the three votes and he has only one vote.

              On cross-examination [the Defendant] testified he was an officer of the
       corporation, he worked there and could move cars to beyond five hundred (500) feet
       from Highway [41]. He also testified on cross-examination that he signed the
       warranty deed as an affiant stating the value of the property was One Hundred
       Thousand Dollars ($100,000.00).

               At the conclusion of the proof the Defendant again moved the Court for a
       judgment of acquittal arguing that the proof showed that at all relevant times the
       business and property was owned by a duly formed Tennessee Corporation; and that
       the Defendant had only one of three votes in the corporation and could not control
       the conduct of the corporation or bring the property into compliance without there
       being two votes within the corporation. The Defendant argued that the Defendant
       was not criminally responsible for the offense alleged and the proper party was the
       corporation that owned the property and operated the business. After hearing from
       the parties, the Court denied the motion for judgment of acquittal.

              At the conclusion of the proof and argument from the respective attorneys,
       the Court found the Defendant guilty on both charges alleged in the indictment.

        A sentencing hearing was held on June 11, 2007. There is no transcript of the sentencing
hearing contained in the record. The statement of the evidence does not mention what additional
proof, if any, was introduced at the sentencing hearing. The trial court imposed consecutive
sentences of thirty days for each conviction for unlawfully maintaining an automobile graveyard.
The trial court further ordered this effective ninety-day sentence to be suspended and the Defendant
placed on probation after he completed service of five days in the county jail.

       The Defendant timely appeals.

                                              ANALYSIS
        On appeal, the Defendant first challenges the sufficiency of the evidence supporting his three
convictions for unlawfully maintaining an automobile graveyard. The substance of the Defendant’s
argument is that he cannot be held criminally responsible for the acts of a corporation. He contends
that, because he only owned a one-third interest in the corporation, he “could not control the conduct
of the corporation or bring the property into compliance” and, therefore, he was powerless to comply
with the law.



                                                 -4-
        Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient to support
the findings by the trier of fact of guilt beyond a reasonable doubt.” A convicted criminal defendant
who challenges the sufficiency of the evidence on appeal bears the burden of demonstrating why the
evidence is insufficient to support the verdict, because a verdict of guilt destroys the presumption
of innocence and imposes a presumption of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn.
2003); State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). This Court must reject a convicted criminal defendant’s challenge to the
sufficiency of the evidence if, after considering the evidence in a light most favorable to the
prosecution, we determine that any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v.
Hall, 8 S.W.3d 593, 599 (Tenn. 1999).

         On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35 S.W.3d at
558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the testimony of the State’s
witnesses and resolves all conflicts in the evidence in favor of the prosecution’s theory. See State
v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions about the credibility of witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact, and this Court will not re-weigh or re-evaluate the evidence. See Evans, 108 S.W.3d
at 236; Bland, 958 S.W.2d at 659. Nor will this Court substitute its own inferences drawn from
circumstantial evidence for those drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37;
Carruthers, 35 S.W.3d at 557.

        The Defendant stands convicted of three counts of unlawfully maintaining an automobile
graveyard in violation of Tennessee Code Annotated sections 54-20-202 and -205. As relevant to
this case, section 202 prohibits the establishment of an automobile graveyard within 500 feet of a
state highway. See Tenn. Code Ann. § 54-20-202. Section 205 in pertinent part provides that, “[i]n
the case of automobile graveyards established prior to March 26, 1965, the owners or operators
thereof shall have a reasonable and necessary period of time in which to comply with” section 202.
Tenn. Code Ann. § 54-20-205(d). Section 205 further provides that “[e]ach day’s subsequent
violation constitutes a separate offense.” Tenn. Code Ann. § 54-20-205(c). “Automobile graveyard”
is defined as “any lot or place which is exposed to the weather and upon which more than five (5)
motor vehicles of any kind, incapable of being operated, and which it would not be economically
practical to make operative, are placed, located or found . . . .” Tenn. Code Ann. § 54-20-201(a).

        The Defendant does not challenge the State’s evidence that an automobile graveyard was
established within 500 feet of a state highway on the property in question or that such vehicles were
not removed within a reasonable period of time following notice. He argues only that he cannot be
held criminally responsible for the acts of the corporation of which he is one-third-part owner.

      The decisions of this state are directly contrary to this assertion. In State v. Caldwell, 48
S.W.2d 1087 (Tenn. 1932), our supreme court noted that


                                                  -5-
        an officer or agent of a corporation cannot shield himself from criminal responsibility
        for his own act on the ground that it was done in his official capacity nor assert for
        defense that criminal acts were not his acts merely because carried out by him
        through the instrumentality of a corporation . . . .
48 S.W.2d at 1090 (citing State v. Cooley, 206 S.W. 182, 185 (Tenn. 1918)). The court further
noted that, when an officer of a corporation “has in some way participated in the illegal act as an
aider, abettor, or accessory[,]” then the officer is criminally responsible. Id. at 1091 (citing State v.
Ross, 104 P. 596, 604 (Or. 1909)).

        Furthermore, the statutes of this state are in accord with these decisions. Tennessee Code
Annotated section 39-11-405 provides for individual liability for corporate conduct: “A person is
criminally liable for conduct constituting an offense that the person performs or causes to be
performed in the name of or on behalf of a corporation to the same extent as if the conduct were
performed in the person’s own name or behalf.” The Sentencing Commission Comments to this
section state as follows:

                 This section makes it clear that a person who commits an offense while acting
        for a corporation can be personally liable for the offense if he or she would have been
        liable if acting in his or her own behalf. Thus, the high managerial agent whose
        actions constitute an offense against the corporation under § 39-11-404 can also be
        personally responsible for the misdeeds.

Tenn. Code Ann. § 39-11-405, Sentencing Commission Comments.

        The evidence, in the light most favorable to the State, established that, following complaints
from nearby residents, Trooper Gooding conducted an investigation of the property located at 5105
Highway 41 in Cheatham County, Tennessee, and estimated that “there were 200 or more junk
vehicles on the property and these vehicles were within 200 feet of Highway 41.” Moreover,
Trooper Gooding testified that the Defendant informed him that he was the “managing partner” of
the business. The State further offered proof that these violations continued throughout the time
period referenced in the superseding indictment and that the automobile graveyard was established
on this property in the 1970’s. An affidavit reflecting the value of the property and showing the
Defendant as responsible for the property taxes was signed by the Defendant on May 23, 1997. The
Defendant testified that he was one-third-part owner of F.H.M. Auto Recycling Inc. and that this
corporation owned the property in question; he admitted that he was capable of moving the cars to
beyond 500 feet from Highway 41.

        The Defendant is not shielded from criminal responsibility simply because “there are two
other owners of the corporation holding two-thirds of the stock.” As an owner, the Defendant was
benefitting in the proceeds of the business. See generally State v. Electroplating, Inc., 990 S.W.2d
211, 219-21 (Tenn. Crim. App. 1998) (evidence sufficient to support the defendant-owner’s
conviction for willfully discharging chromium contaminated waste into the sewer system of the


                                                  -6-
Metropolitan Government of Nashville and Davidson County in violation of the industrial user
permit). After reviewing the statement of the evidence, we conclude that the evidence is sufficient
to support the Defendant’s convictions for violating the statutes regulating the operation of
automobile graveyards.

II. Consecutive Sentencing
        Next, the Defendant contends that this Court should reverse the order of consecutive
sentencing because “[t]here is nothing in this record where this trial court placed its reason for
arriving at the final sentencing decision or supporting each enhancement factor found.”

       The statement of the evidence, as it pertains to the sentencing hearing, includes only a one-
sentence summary as follows:

               A sentencing hearing was held on June 11, 2007 and sentence imposed of 30
       days on each count consecutive for a total of ninety (90) days with probation after
       serving 5 days.

        Here, the Defendant was convicted of three Class C misdemeanors, and each count carries
a sentence of not greater than thirty days. See Tenn. Code Ann. § 40-35-111(e). The trial court in
this case ordered a sentence of thirty days on each count and ordered that those thirty-day sentences
be served consecutively to one another. A trial court may impose consecutive sentencing upon a
determination that one or more of the criteria set forth in Tennessee Code Annotated § 40-35-115(b)
exists.

        No presentence report was prepared, but the statement of the evidence reflects that a separate
sentencing hearing was conducted some four months subsequent to the trial. We conclude that the
statement of the evidence as provided by the Defendant is insufficient for this Court to conduct an
adequate review of the trial court’s determination regarding consecutive sentencing. It does not
include any information as to what, if any, factors the trial court considered in sentencing the
Defendant to consecutive terms. Rule 24(c), Tennessee Rules of Appellate Procedure, states, “The
statement [of the evidence] should convey a fair, accurate and complete account of what transpired
with respect to those issues that are the bases of appeal.” It is the Defendant’s obligation to have
prepared an adequate record for review. See State v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993).
Accordingly, we must find that the Defendant has waived any consideration of this issue on appeal.
See generally State v. Jimmy Daniel Prater, No. M2006-00672-CCA-R3-CD, 2007 WL 152427, at
*4 (Tenn. Crim. App., Nashville, Jan. 18, 2007) (concluding that, given the absence of a record to
the contrary, misdemeanor sentencing determination denying total probation was presumed valid
(citing State v. Troutman, 979 S.W.2d 271, 274 (Tenn. 1998))), perm. to appeal denied, (Tenn. May
29, 2007).

                                        CONCLUSION
      For the reasons cited herein, we conclude that the evidence is sufficient to support the
Defendant’s three convictions for violating statutes regulating automobile graveyards. We also


                                                 -7-
conclude that the Defendant’s challenge to the consecutive nature of his misdemeanor sentences has
been waived due to his failure to provide an adequate record for review. The judgments of the trial
court are affirmed.



                                                            ______________________________
                                                            DAVID H. WELLES, JUDGE




                                                -8-